DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending as filed on 10/26/2021.

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN103385912A (published 11/13/2013; machine translation from Google Patents); Sha, Jingshu, et al., CHINESE PHARMACEUTICAL BULLETIN, 21:665 (1986); and CN101032547A (published 09/12/2007; machine translation from Google Patents).
CN103385912A teaches an aqueous extract of Pithecellobium Clypearia Benth to treat methicillin resistant staphylococcus aureus (claim 1), wherein the extraction process utilizes water or ethanol followed by ethyl acetate (claims 2-4). The ethanol aqueous solution may have a concentration of 10% to 95% (claim 3), including specifically 60% (claims 3, 4). Finally, CN103385912A teaches that the Pithecellobium Clypearia Benth extract sensitizes staphylococcus aureus to levofloxacin, in addition to other antibiotics, such as erythromycin and ceftriaxone. (claim 7; pp. 3-7, Embodiments 2, 4, 6, 8, 10, and 11). CN103385912A, then, teaches every feature of the claimed Pithecellobium Clypearia Benth extract but differs in that it fails to teach treating an ESBL Klebsiella Pneumonia infection.
	However, Sha teaches that Pithecellobium Clypearia Benth extract is an antibacterial, with a strong inhibiting effect to a wide variety of bacteria including “shigella flexneri V type, gas bacillus, salmonella typhi, beta hemolytic streptococcus, pathogenic escherchia coli, pseudomonas aeruginosa, staphylococcus aureus, diplococcus pneumonia and so on.” (second paragraph beneath heading “Pitecollobium Clypearia Benth”). Furthermore, CN101032547A indicates that an alcohol or water extract of Pithecellobium Clypearia Benth (pp. 2-3, Medicine of the present invention can prepare according to following method) exhibits some inhibitory activity against an array of bacteria, including Klebsiella Pneumonia (pp. 5-6, 2. Antivirus action). Accordingly, it is obvious to utilize the Pithecellobium Clypearia Benth extract of CN103385912A to treat ESBL Klebsiella pneumonia infection, considering Sha and CN101032547A indicate that Pithecellobium Clypearia Benth extract is known to inhibit a wide variety of bacteria, including Klebsiella pneumonia, which is well known to be most commonly detected in Klebsiella pneumonia (e.g., Parveen, et al., Indian J. Med. Res., 134:392 (2011) at 392). 
	
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “extracting Pithecellobium clypearia Benth coarse powder with water or an ethanol aqueous solution having a concentration of 10%-95% by a volume ratio, and then extracting an obtained extracting solution with ethyl acetate, in which the obtained extract is a final product.” Reference to the “obtained extracting solution” renders the claim indefinite, because it is not clear which extracting solution is obtained, as there is no indication of any step that results in an obtained extracting solution. 
The Applicant may overcome this rejection by amending the claim to indicate the production of the extracting solution, e.g., “extracting Pithecellobium clypearia Benth coarse powder with water or an ethanol aqueous solution having a concentration of 10%-95% by a volume ratio to obtain an extracting solution. . .”	

Conclusion
Claims 1-3 are pending.Claims 1-3 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655